Name: 2002/30/EC: Commission Decision of 8 January 2002 approving the technical action plan 2002 for improving agricultural statistics (notified under document number C(2001) 4973)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  management;  means of agricultural production;  farming systems;  environmental policy;  EU finance
 Date Published: 2002-01-16

 Avis juridique important|32002D00302002/30/EC: Commission Decision of 8 January 2002 approving the technical action plan 2002 for improving agricultural statistics (notified under document number C(2001) 4973) Official Journal L 013 , 16/01/2002 P. 0028 - 0030Commission Decisionof 8 January 2002approving the technical action plan 2002 for improving agricultural statistics(notified under document number C(2001) 4973)(2002/30/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 96/411/EC of 25 June 1996 on improving Community agricultural statistics(1), as last amended by European Parliament and Council Decision No 2298/2000/EC(2) of 28 september 2001, and particularly Article 4(1) and Article 6(2) thereof,Whereas:(1) In accordance with Decision 96/411/EC, the Commission establishes a technical action plan for agricultural statistics each year.(2) Certain activities launched under previous action plans need to be consolidated and the efforts made by the Member States, particularly as regards balances and the use of pesticides, need to be followed up.(3) Data on the physical aspects of European agriculture need to be improved, detailed agri-environmental indicators need to be obtained, the environmental aspects of agricultural accounting need to be developed and information systems on rural development need to be established for the implementation of the relevant Community policies.(4) In accordance with Decision 96/411/EC, the Community shall contribute to the costs realised by each Member State in making adaptations to national agricultural statistical systems or to such costs for preparatory work relating to new or increasing needs which are part of a technical action plan.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 1The 2002 technical action plan for improving agricultural statistics, is annexed to the present Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 8 January 2002.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 162, 1.7.1996, p. 14.(2) OJ L 263, 18.10.2000, p. 1.ANNEXTechnical action plan 2002 for improving agricultural statistics(TAPAS 2002)The aims of the activities to be carried out in 2002 under the technical action plan for improving agricultural statistics (TAPAS) are as follows:to permit the continuation of certain activities launched under the previous action plans with a view to extending and validating the methods previously tested in order to provide better statistics in the following fields:(i) data on the physical aspects of European agriculture,(ii) the environmental aspects of agricultural accounting,(iii) agri-environmental indicators,(iv) use of pesticides;to establish an information system on:(v) rural development.The Commission will make a financial contribution, not exceeding the amounts shown in the Table for each Member State, to projects forming part of these activities.The activities proposed by the Member States concern:1. Data on the physical aspects of European agricultureThis is a continuation of the work done in previous years. The aim is to improve the following:(a) data on areas, production and use of crops, and particularly the balances;(b) data on livestock populations, production and use of animal products, and particularly the meat balances;(c) feed balances (either for an initial calculation of the feed balance - often after improvement of the supply balances - or for enhancing the initial calculation on the basis of surveys of resources and uses of agricultural products or more detailed analyses of the data available). We must also seek to establish consistency between the supply balances and the feed balance;(d) other work following on from activities already launched with a view to improving figures on stocks or internal use, including use on the farm, and work on establishing technical coefficients.2. The environmental aspects of agricultural accountingThe main aim is to introduce into the methodology used for the economic accounts for agriculture (EAC) and forestry (EAF) concepts and definitions that enable certain elements that are relevant to the environment to be dealt with - as services in total production or a distribution operation in the form of subsidies or taxes, for example.These new definitions will then be applied.The interest to the Community lies in the production of consistent series to complement the economic accounts for agriculture and forestry.3. The agri-environmental indicatorsThe Commission wishes to encourage projects permitting the improvement of the existing indicators such as, in particular, regional-level information on yields of certain crops, data on the sale or consumption of mineral fertilisers etc. It also supports the establishment of landscape indicators such as the lengths of hedges or walls or the areas used at regional level outside the utilised agricultural area (pasture, alpine meadow etc.); the effects of structural characteristics on the operation of holdings; data on cultivation practices.4. The use of pesticidesOther aims of this activity are to continue collecting and processing data on the use of pesticides and to improve quality and speed of transmission by using a variety of methods and sources. Crops must be selected by the Member States on the basis of their importance in terms of areas under cultivation or amounts of pesticides used. Another aim is to obtain information on the use of specific active substances.5. Rural developmentThis new departure in agricultural statistics will involve a more detailed territorial breakdown of information normally collected at national level and territorial breakdowns that frequently differ from the breakdowns of administrative regions used for the production of most regional statistics. A wider range of subjects will also be covered, including non-agricultural income of farms and families, particularly from activities that are complementary to agricultural activity and community services provided by farmers, and living conditions in rural regions, agriculture's contribution as a support to other economic and cultural activities, etc.TABLETECHNICAL ACTION PLAN 2002maximum Community contribution to costs incurredby Member State (EUR 1000)>TABLE>